Citation Nr: 1442940	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected osteochondritis of the lateral femoral condyle of the right knee, based on range of motion.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1992 to January 1996 and from April 2000 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, that, in pertinent part, granted service connection for osteochondritis of the lateral femoral condyle of the right knee, based on range of motion, and assigned an initial 10 percent disability rating, effective as of date of claim.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  The Board notes that service connection has also been established for anterior cruciate ligament rupture and clinical instability of the right knee, wherein a 30 percent disability rating has been assigned.  However, this aspect of the Veteran's right knee disability has not been appealed by the Veteran.

In his May 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled to appear at a Board hearing.  However, in July 2012, he notified the agency of original jurisdiction that he no longer wished to be scheduled for a hearing.  As such, the hearing request is deemed withdrawn.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

In various correspondence to VA, the Veteran has raised the issues of service connection for tinnitus, hypertension, obstructive sleep apnea, a right hip disorder, and a left ankle disorder.  The issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  Thus,  the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's service-connected osteochondritis of the lateral femoral condyle of the right knee, based on range of motion, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2013).  This Diagnostic Code, along with the others pertaining to the knee and leg, consider the Veteran's limitation of motion of the right knee in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

The most recent VA examination of the Veteran's right knee was conducted in May 2011.  However, the VA examiner did not adequately address the DeLuca and Mitchell requirements.  In this regard, the VA examiner did not address where pain started upon range of motion testing.  The examiner also did not discuss whether any functional loss was attributable to pain during flare-ups.  Therefore, the Board finds the VA examination is inadequate.  On remand, the Veteran must be afforded another VA examination.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Additionally, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring Veterans for extra-schedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-"an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extra-schedular evaluation may be based on the collective impact of the Veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  On remand, consideration must be given as to whether the aggregate impact of Veteran's service-connected disabilities warrant referral to the Director of Compensation for extra-schedular disability rating consideration.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to assess the nature and severity of his osteochondritis of the lateral femoral condyle of the right knee.  Any indicated tests and studies must be conducted.  The claims file must be made available to the examiner for review in conjunction with the examination, and such shall be reflected in the report.

The examiner must conduct range of motion studies measured in degrees, with normal ranges of motion specified.

The examiner must determine whether there are objective 
clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the joint is used repeatedly over time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner must specify whether there is any instability in the affected joint and, if so, the severity thereof (e.g., slight, moderate or severe); and whether there are episodes of locking.

The examiner must identify any manifestations of residual scars associated with the affected joint. In addition to scarring, any muscle and/or neurological impairment constituting a distinct disability capable of being separately rated must be identified.

The examiner is also asked to comment on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The agency of original jurisdiction shall then review all the evidence of record and readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for the service-connected osteochondritis of the lateral femoral condyle of the right knee.  The agency of original jurisdiction must also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.   

If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


